165 F.3d 31w
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.ANCILLARY AFFILIATED HEALTH SERVICES, INCORPORATED, aWisconsin business corporation, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary, Department of Health and HumanServices, a Department of the U.S. Government,Defendant-Appellee.
No. 98-1385.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 2, 1998.Decided Nov. 25, 1998.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE F.3D.1069.